Citation Nr: 1450341	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-38 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to disability ratings for type 2 diabetes mellitus with retinopathy and nephropathy higher than 20 percent prior to June 2, 2010, and 40 percent from June 2, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

This appeal comes before the Board of Veterans' Appeals from rating decisions of the Buffalo, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a May 2008 rating decision, the RO continued a 20 percent disability rating for type 2 diabetes mellitus with retinopathy and nephropathy. In July 2012, the Board remanded the case to the RO for the development of additional evidence. In a February 2013 rating decision, the RO increased the rating for diabetes with retinopathy and nephropathy to 40 percent, effective June 2, 2010.

In an October 2014 statement, the Veteran's representative raised several issues. Thus, those issues, specifically, higher disability ratings from earlier dates for post-traumatic stress disorder (PTSD), reopening of previously denied claims for service connection for chronic obstructive pulmonary disorder (COPD), a thyroid disorder, and hypertension, and service connection for carpal tunnel syndrome, back disability, neck disability, and sleep apnea, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The Board's instructions in the July 2012 remand have not all been fulfilled. Therefore, the appeal is again REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Board's instructions in the July 2012 remand have been partially but not completely fulfilled. The Board is remanding the case again to address an area that was not fulfilled. The report of a May 2007 VA diabetes examination included laboratory findings. The examiner stated that there was evidence of early nephropathy. The 2012 Board remand instructions included providing "an examination to determine the extent of [the Veteran's] disability due to diabetes, to include retinopathy, nephropathy, and all other manifestations of his diabetes." In August 2012, the Veteran underwent VA examinations that addressed diabetes, diabetic retinopathy, and diabetic neuropathy. In the diabetes examination, the examiner, in responding to a question about complications of diabetes, did not indicate that the Veteran had diabetic nephropathy. As the 2012 examinations did not address the manifestations and effects of the Veteran's diabetic nephropathy, that part of the remand instructions was not fulfilled. The United States Court of Appeal for Veterans Claims (Court) has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court. See Stegall v. West, 11 Vet. App. 268 (1998). The Board is remanding this claim again for a new examination that addresses the Veteran's diabetic nephropathy and fulfills that aspect of the 2012 remand instructions.

The Board notes that the Veteran's claims file consists of a paper claims file and records in the Virtual VA electronic records system. On remand, the RO must provide to the examiner for review both the information in the paper claims file and the information in Virtual VA.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the effects of his diabetic nephropathy. Ask the examiner to report the current evidence, manifestations, effects, and extent of the Veteran's diabetic nephropathy. The information addressed should include, but not necessarily be limited to, any albumin, albuminuria, edema, decrease in kidney function, or nephropathy-related hypertension. Ask the examiner to provide a comprehensive report, including complete explanation for all conclusions.

2. Thereafter, if necessary, readjudicate the appeal.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



